Citation Nr: 9934596	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-35 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total and permanent disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from to February 1976 to 
February 1979 and October 1990 to May 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in the September 1998 
remand has been substantially accomplished, and this case is 
now ready for appellate review.  
 
In his October 1999 presentation to the Board, the veteran's 
representative expressed disagreement with the rating 
assigned for the veteran's service connected skin disorder.  
He also raised the issue of "reconsideration" based on 
additional service medical records under the provisions of 
38 C.F.R. § 3.156(c) (1999).  This argument is construed as 
an attempt to reopen the claims for service connection denied 
by a September 1998 Board decision.  There has been no formal 
motion for reconsideration of the decision under the 
provisions of 38 U.S.C.A. § 7103 (West 1991 & Supp. 1999).  
Both matters are, therefore, referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran was born in September 1956 and has a high 
school education.  He has reportedly worked in an auto body 
shop and as a farmer and pulp wood hauler. 

3.  Current disability ratings are as follows:  hypertension, 
reflux disease, degenerative disc disease at C5-C6 and a 
service connected skin disability evaluated as 10 percent 
disabling; and diarrhea, contraction headaches, fatigue, a 
nervous condition, left scapular pain, post-traumatic stress 
disorder, hearing loss, and a history of urinary caliculi 
evaluated as 0 percent disabling. 

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

5. The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history.  
  

CONCLUSION OF LAW

The criteria for a total and permanent disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 4.15, 4.16, 4.17, 4.19, 4.20 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, while 
the contentions of the veteran's representative concerning 
the inadequacy of the clinical evidence have been considered, 
the Board notes that the veteran was, as requested by the 
Board in the September 1998 Remand, afforded several VA 
examinations in December 1998/January 1999.  Additional 
treatment records have also been obtained as requested.  

As for the specific contentions with regard to whether these 
examinations included a review of the claims file and the 
obtaining of the results from additional diagnostic studies 
ordered following the December 1998 genitourinary 
examination, the Board does not conclude that another remand 
is necessary to address these concerns.  In this regard, with 
the exception of the genitourinary and skin examinations, the 
reports from the December 1998/January 1998 VA examinations 
include specific documentation that the claims file was 
reviewed, and pertinent clinical history was discussed in the 
reports from the December 1998 VA genitourinary and skin 
examinations.  In addition, the record does include 
additional genitourinary diagnostic studies completed 
following the December 1998 genitourinary examination.  See 
December 1998 ultrasound report.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A veteran of a period of war is eligible to receive a pension 
for non-service-connected disability if the veteran is 
permanently and totally disabled. 38 U.S.C.A. § 1521(a).  
This provision sets up a two-part test for pension 
entitlement.  First, the veteran must have served for ninety 
(90) days or more during a period of war.  In this case, the 
veteran meets the first part of this test, inasmuch as he had 
qualifying wartime service during the Persian Gulf War.  

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. § 1521(a), (j).  
Permanent and total disability can be shown in one of two 
ways.  First, a veteran is permanently and totally disabled 
if he or she suffers from a disability which would render it 
impossible for the average person with the same disabilities 
to follow substantially gainful employment and it is 
reasonably certain that such disability will continue 
throughout the veteran's life. 38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.340.  This is an objective standard, based on criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Ratings Schedule).  This basis of entitlement 
will be addressed in the first section below.  The second 
basis of entitlement, the subjective or "unemployability" 
test, will be discussed in the final section below. 

As noted, the regulations specify criteria for a finding that 
a disability is permanent.  A person is to be considered 
"permanently" disabled when found to be unemployable as a 
result of a disability or disabilities reasonably certain to 
last throughout the claimant's life.  38 U.S.C.A. § 1502(a); 
38 C.F.R. §§ 3.340(b), 4.15; Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  VA regulations also provide that the 
presence of certain disabilities may provide a basis for 
permanent and total disability.  38 C.F.R. § 3.340(b).  
Totally incapacitating diseases and injuries of long-standing 
will be regarded as permanently and totally disabling when 
the probability of permanent improvement under treatment is 
remote.  Id.  The veteran implies that his disabilities are 
permanent because he has unable to work.  Because the medical 
evidence does not establish whether his conditions are or are 
not permanent, the Board will assume for purposes of this 
decision that the disabilities are permanent, without so 
conceding.


I.  Objective Standard or Average Person 
Test 

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he or she meets the schedular criteria in 
38 C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (1999).  A veteran is also entitled to a finding 
of total disability where the schedular rating is less than 
100 percent if application of the schedular criteria shows 
that the veteran has one disability rated 60 percent or more 
or two or more disabilities, with one disability rated at 40 
percent or more and other ratings bringing the combined 
evaluation to 70 percent or more, and the veteran is 
unemployable.  38 C.F.R. § 4.16(a).  In determining the 
required 60 or 40 percent ratings, provisions in § 4.16(a)(1) 
through (5) are applicable and provide that the following 
will be considered as one disability: (1) those affecting one 
or both upper or one or both lower extremities, including the 
bilateral factor; (2) those of common etiology or single 
accident; (3) those affecting a single body system; (4) those 
incurred in action; or (5) those incurred as a prisoner of 
war.  Id.  These provisions apply to claims for pension 
benefits.  38 C.F.R. § 4.17.

In this case, the veteran does not currently have a single 
disability rated at 60 percent or 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, as determined by the RO, the veteran's 
disabilities include the following:  hypertension, reflux 
disease, degenerative disc disease at C5-C6 and a service 
connected skin disability, each evaluated as 10 percent 
disabling; and diarrhea, contraction headaches, fatigue, a 
nervous condition, left scapular pain, post-traumatic stress 
disorder, hearing loss, and a history of urinary caliculi 
each evaluated as 0 percent disabling.  These conditions 
result in a combined disability rating of 40 percent.  Thus, 
the veteran does not meet the schedular criteria for a total 
disability, unless the assigned ratings are in error.  As 
discussed in detail below, the medical evidence of record 
reveals that the veteran's current ratings are accurate.

Hypertension

The veteran's hypertension is rated as 10 percent disabling 
under 38 C.F.R. § 4.104 Diagnostic Code (hereinafter DC) 
7101.  Under the criteria in effect before a January 1998 
regulatory change, a 20 percent rating for hypertension 
required diastolic readings that were predominantly 110 or 
more with "definite" symptomatology.  The regulatory 
changes provide for a 20 percent for hypertension if the 
diastolic readings are predominantly 110 or more or the 
systolic readings are predominantly 200 or more.  

The most recent pertinent evidence contained in reports from 
a December 1998 examination included a negative history of 
heart problems presented by the veteran.  It was indicated 
that the veteran was taking Fosinopril and that he followed a 
low salt diet.  The cardiac examination was negative, and 
blood pressure was recorded at 144/98 140/100, 130/96 and 
144/104.  In September 1997, a VA examination recorded the 
veteran's blood pressure at 142/100, 140/100, 140/94 and 
134/100.  Clearly, the most recent clinical evidence of 
record, which is the most probative evidence to consider in 
determining the proper rating for a disability, Francisco v. 
Brown, 7 Vet. App. 55 (1994), does not reflect diastolic 
reading that are predominantly 110 or more or systolic 
readings that are 200 or more.  Therefore, entitlement to 
rating in excess of 10 percent for hypertension is not 
warranted.  

Reflux disease and diarrhea

The veteran's reflux disease is rated as 10 percent disabling 
under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia).  A 10 
percent rating is warranted under DC 7346 if two or more of 
the symptoms, of less severity, required for a 30 percent 
evaluation for a hiatal hernia are met.  A 30 percent rating 
under DC 7346 requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of considerable impairment of health.  

At his December 1998 VA examination, the veteran stated that 
greasy food causes vomiting and that he suffers from 
indigestion and heartburn.  Upon physical examination, the 
abdomen was without organomegaly, masses or tenderness.  The 
bowel sounds were normative and there was no rebound 
tenderness.  These findings were essentially duplicative of 
those shown upon VA examination in September 1997.  An upper 
gastrointestinal series conducted in December 1998 
demonstrated a degree of esophagitis and moderate 
gastroesophageal reflux.  The findings were otherwise 
unremarkable, and the stomach, duodenal bulb and duodenal 
sweep were also unremarkable.  

As the recent objective findings cited above do not 
demonstrate "considerable" impairment of health, a 30 
percent rating is not warranted under DC 7346.  Moreover, 
application of any of the other diagnostic codes pertaining 
to the rating of digestive disorders listed at 
38 C.F.R. § 4.114 to the objective clinical evidence 
summarized above does not warrant a rating in excess of 10 
percent.  

With respect to diarrhea, the veteran reported that he 
suffered from an episode of diarrhea every other month at the 
time of his September 1997 VA examination.  These episodes 
were said by the veteran at that time to last three or four 
days.  However, as the veteran stated that he as not 
suffering from diarrhea at the time of the December 1998 
examination, a compensable rating for this condition is not 
warranted under DC 7319 (irritable colon syndrome) or any 
other diagnostic code listed at 38 C.F.R. § 4.114.   

Degenerative disc disease at C5-C6

A 10 percent rating for degenerative disc disease at C5-C6 is 
currently in effect under 38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis).  Under DC 5003, arthritis is rated 
on the basis of the limitation of motion of the joint 
affected.  A 20 percent rating for limitation of motion of 
the cervical spine requires moderate limitation of motion.  
DC 5290.  

Upon examination in December 1998, the veteran was observed 
to hold his head in a normal latitude.  Motion of the 
cervical spine was described as "normal," and no tenderness 
was demonstrated.  An X-ray of the cervical spine was 
negative.  The impression following the examination was that 
the veteran had "very minimal" degenerative disc disease at 
C5-C6.  Minimal degenerative changes were shown by September 
1997 VA X-ray, but the physical examination of the cervical 
spine conducted at that time was negative. 

The evidence cited above does not demonstrate any, much less 
the moderate limitation of cervical spine motion required for 
a 20 percent rating under DC 5290.  Moreover, as the disc 
disease at C5-C6 was described in December 1998 as 
"minimal," a 20 percent rating for "moderate" 
intervertebral disc disease under DC 5293 would not be 
warranted.   

Service connected skin disability 

Service connection is currently in effect for a skin 
disability listed as tinea pedis, tinea cruris, dermographism 
and pseudofolliculitis barbae.  This disability has been 
rated as 10 percent disabling by analogy to 
38 C.F.R. § 4.118, DC 7806 (eczema).  A 30 percent rating 
under DC 7806 requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  

At the time of his December 1998 VA dermatologic examination, 
the veteran was noted to have dermographism that was 
evidenced by his making a mark on his right arm.  Welts in 
that area were noted.  He reported having recent problems on 
his arms, neck, and upper chest, and having problems in his 
scalp, back and other places in the past.  A two year history 
of tinea pedis was reported that at times was said to be raw 
and to burn.  A history of tinea cruris was also reported.  
Photographs of the head, chest, neck and groin areas were not 
reflective of particularly extensive lesions or rashes.  
Similarly, photographs of the feet, groin, scalp neck and 
back taken in September 1997 did not reflect evidence of 
significantly disfiguring rashes or scarring.  A dermatologic 
examination conducted in September 1997 included similar 
findings as those demonstrated in December 1998.  At that 
time, the veteran reported itching on his upper body.  

A review of the photographs and other findings from the 
September 1997 and December 1998 VA examinations does not 
include evidence suggestive of constant exudation, extensive 
lesions, or marked disfigurement so as to warrant the 
assignment of a 30 percent rating under DC 7806.  While 
itching was described in September 1997, the veteran did not 
describe any, much less "constant" itching required for a 
30 percent rating under DC 7806 at the time of his December 
1998 VA examination.  Moreover, a rating in excess of 10 
percent is not warranted under any of the other potentially 
applicable codes listed at 38 C.F.R. § 4.118.  

Contraction headaches

A 0 percent rating for contraction headaches is currently 
assigned under DC 8100.  A rating in excess of 0 percent 
under DC 8100 (migraine) requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A the time of his December 1998 VA neurological 
examination, the veteran reported having a "very mild 
headache" most days in the frontal region.  He stated that 
the headaches were not disabling and that he took no 
medication for his headaches.  No significant findings were 
reported upon examination, and the impression was "minor 
muscle contraction headaches which are nondisabling and not 
in need of any medication."  Similar findings with regard to 
headaches were reported following a July 1997 VA neurological 
examination.  

As the veteran's headaches, rather than demonstrative of 
prostrating migraine headaches, are described as "very 
mild," nondisabling and to not require medication, a rating 
in excess of 0 percent under DC 8100 is not warranted.  

Fatigue

The veteran's claimed disability due to fatigue is currently 
rated as 0 percent disabling under DC 6354.  Under DC 6354, a 
rating in excess of 0 percent requires episodes of chronic 
fatigue syndrome which wax and wane but result in periods of  
incapacitation (defined as disability requiring bed rest and 
treatment by a physician).  At a September 1997 VA 
examination, the veteran stated that he first had problems 
with fatigue after being exposed to oil well fires during his 
service in the Persian Gulf.  He stated that he is tired 
"all the time," but that the fatigue was not as bad as it 
was when he initially returned from the Persian Gulf.  The 
December 1998 VA examination reports do not reflect 
complaints of fatigue.  

As the veteran did not at the time of the September 1997 VA 
examination describe "incapacitating" fatigue, and the 
record does not reflect that he even complained about fatigue 
to the any of the physicians who examined him in December 
1998 or January 1999, a rating in excess of 0 percent for 
fatigue is not warranted under DC 6354.   

Nervousness/Post-traumatic stress disorder  

A 0 percent rating for nervousness is currently in effect 
under DC 9440.  A 0 percent rating for post-traumatic stress 
disorder is also currently in effect under 9411.  Under 
criteria in effect prior to a November 1996 regulatory 
change, a compensable rating for psychoneurotic disorders 
required emotional tension or other evidence of anxiety that 
was productive of mild social and industrial impairment.  The 
regulatory changes provide for a 10 percent rating when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during period of 
significant stress, or; where the psychiatric symptoms are 
controlled by continuous medication.  

At his January 1999 VA psychiatric examination, the veteran 
stated that his nerves were "pretty good."  He denied a 
history of hallucinations or suicidal thoughts, but described 
having memory problems.  The mental status examination 
revealed no abnormalities, and it was concluded that the 
veteran did not have a history of symptoms of sufficient 
severity to warrant a psychiatric diagnosis.  A September 
1997 psychiatric examination also resulted in a conclusion 
that the criteria for a psychiatric diagnosis were not met.  
Given the lack of any evidence that a diagnosable psychiatric 
disorder is currently manifested, the Board concludes that 
the criteria for a 10 percent rating would not be warranted 
under either the "old" or revised rating criteria.  

Left scapular pain

A 0 percent for left scapular pain is currently assigned 
under 5020.  Under DC 5020 (synovitis), a rating in excess of 
0 percent would require a finding of limitation of motion due 
to the left shoulder pain.  

At his December 1998 orthopedic examination, the veteran 
described having pain in the shoulder that was aggravated by 
movement.  He said the pain was relieved by Ben Gay.  Upon 
examination, there was a full range of motion in the left 
shoulder, with no swelling, effusion, tenderness or atrophy.  
The findings in the left shoulder were also negative upon VA 
examination in September 1997.  Accordingly, as there is no 
objective evidence of limitation of motion, or any other 
objective clinical findings, associated with the left 
scapular pain, a rating in excess of 0 percent is not 
warranted.  

Hearing loss

A 0 percent rating is currently in effect for hearing loss 
under DC 6100.  Upon examination in December 1998, the 
veteran complained about a constant humming sound and stated 
that he had been told that his hearing is "slightly 
decreased."  The physical examination of the ears at that 
time was negative.  The examination of the ears in September 
1997 was also negative.

A showing of "slightly decreased" hearing would not likely 
warrant a compensable evaluation under the pertinent 
provisions of 38 C.F.R. § 4.85, and in the absence of more 
specific clinical findings or contentions in this regard from 
the veteran, the Board cannot disagree with the 0 percent 
evaluation assigned by the RO.  In this regard, the Board 
notes that even were a rating in excess of 0 percent be 
warranted for hearing loss, under the provisions of 
38 C.F.R. § 4.85, Table VII only profound hearing loss would 
warrant the assignment of a rating which would significantly 
affect entitlement to pension under the circumstances of this 
case.  As noted, such profound hearing loss is not claimed or 
described by in any document of record.  

History of urinary caliculi 

A 0 percent rating is currently assigned for history of 
urinary caliculi under DC 7515.  Disability under DC 7515 is 
to be rated under voiding dysfunction.  A 10 percent rating 
for obstructed voiding under 38 C.F.R. § 4.115a requires 
evidence of marked obstructive symptomatology, such as 
hesitancy, a slow or weak stream, or decreased force of 
stream, with any or a combination of the following:  post 
void residuals greater than 150 cc; uroflowmetry, markedly 
diminished peak flow; recurrent urinary tract infections, or 
stricture disease requiring periodic dilatation every 2 to 3 
months. 

The pertinent evidence includes reports from private and VA 
inpatient surgical treatment for renal and uretal caliculi in 
1994.  Thereafter, the record documents outpatient visits to 
a VA genitourinary clinic.  At his December 1998 VA 
genitourinary examination, the veteran stated that he was 
told all of his ureteral stones were gone as a result of the 
1994 surgeries.  Since that time, he reported that he had 
passed no more stones and that he voided with a normal 
urinary pattern with no nocturia or other urological 
complaints.  A December 1998 ultrasound of both kidneys and 
ureter areas noted the possibility of a mass but was 
otherwise negative.  

As the pertinent criteria codified at 38 C.F.R. § 4.115(a) 
require voiding dysfunction for a rating in excess of 0 
percent, and such dysfunction was not claimed or demonstrated 
upon VA examination in December 1998, the Board concludes 
that a rating in excess of 0 percent for a history of urinary 
caliculi is not warranted.  

In conclusion, the ratings resulting in a combined 40 percent 
disability rating are appropriate, and the veteran does not 
meet the objective criteria for total disability. 
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.


II.  Subjective Standard or Unemployability Test

A veteran who does not have a schedular total disability and 
does not meet the objective ("average person") standard for 
total disability under 38 C.F.R. § 4.16 may nevertheless be 
awarded pension if he or she meets extra-schedular rating 
standards of unemployability by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2); Block v. Brown, 7 Vet. 
App. 343 (1994).

The veteran was born in September 1956.  The original 
application for disability benefits, received in December 
1991, shows that the veteran completed high school.   A 
review of the evidence of record shows the veteran reporting 
that he has worked in an auto body shop and as a farmer and 
pulp wood hauler.  It is unclear if the veteran is currently 
working or if he has lost a significant amount of time from 
work due to any of the disabilities listed in the previous 
section.  

In order to establish entitlement to a permanent and total 
rating for disability purposes, the veteran must establish 
that he is unable to engage in substantially gainful 
employment as a result of permanent disability not due to 
willful misconduct.  38 U.S.C.A. § 1521.  Being unemployed is 
not synonymous with being unemployable.  Here it is not shown 
that the veteran is, under the pertinent criteria, unable to 
find some employment due to his disabilities.

The veteran's disabilities discussed in the previous section 
alone and in combination are not, in the Board's 
determination, so severely disabling as to render the average 
40-50 year old person unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.

In sum, the Board concludes that the weight of the evidence 
shows that the veteran does not have permanent and total 
disability which would preclude an average person from 
engaging in substantially gainful employment, nor is he 
"individually" precluded from substantially gainful 
employment because of permanent disability not the result of 
willful misconduct.  Accordingly, entitlement to a permanent 
and total disability rating for pension purposes is not 
warranted.



ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

